Exhibit 10.2

 

 



Mr. Dan Ferris

Virtus Oil and Gas

1517 San Jacinto St

Houston, TX 77002

 

Re: Letter Agreement

 

Third Party Iron County, Utah acreage

 

Mr. Ferris,

 

This Letter Agreement (the "Agreement"), sets forth our mutual agreement
regarding the sale to Virtus Oil and Gas ("VOG") the working interest in leases
owned by Tom Johnson and Bill Berryman ("TJBB") in Iron County, Utah,
hereinafter referred to as the "Third Party Acreage" This is approximately
18,690.50 acres and is delivered to VOG with an 80% NRI and a 87.5% working
interest. TJBB will retain 12.5% of the Working Interest, and its 12.5% working
interest will be carried though the drilling and completion of the initial well
drilled on its acreage in Iron County, Utah. Thereafter TJBB will be "heads up"
on its participation and subsequent operations covered as described below in
paragraph IV.

 

WHEREAS, VOG is agreeing to provide $168,215 as a non-refundable acquisition
cost payable in the following manner:

 

I. The first payment of $43,000, is due within 10 days after the signing of this
Agreement, by the Parties to this Letter Agreement.

 

II. The Second payment of $50,215, is payable 55 days after the signing of this
Letter Agreement.

 

Ill. The last payment. the Third payment of $75,000 is payable within 145 days
of signing of this Letter Agreement.

 

IV. An AAPL FORM 610-1989 Model Operating Agreement will be signed.

 

 

This agreement will have a 100 and 300 percent non-consent penalty for tangibles
and intangibles. The terms of our agreement with respect to the Iron County
Prospect interest are as follows:

 

1.0. VOG agrees to pay $168,215 to TJBB for 87.5% of it's working interest in
approximately 18,690.50 net acres in the area as set forth in "Exhibit A- Iron
County Leases. Iron County. Utah," attached hereto and hereinafter referred to
as Exhibit A and such non-refundable payment of $168,215 to TJBB shall be made
as described above and upon final payment, TJBB shall immediately assign the
working interest in the subject leases in Exhibit A to VOG. The leases in
Exhibit A are delivered with an 80% NRI (Net Revenue Interest).

1

 

 

 

1.2 Failure of VOG to drill an initial well in the Parowan Project Area
("Exhibit C - Map-Parowan Project Area") on or before September, 2015 shall
result in VOG forfeiting all rights to any interest contained in Exhibits A. and
TJBB shall retain the $168, 215.

 

1.3 TJBB shall administer and maintain the lease rental payments as shown in
Exhibit A and shall invoice VOG for TJBB's proportionate share of lease rental
payments.

 

1.4 TJBB shall notify VOG ninety (90) days prior to the lease rental due date of
the leases subject to this Letter Agreement in Exhibit A , and VOG shall have
thirty (30) days to respond to TJBB as to whether VOG agrees to pay such lease
rentals, see Exhibit A. Failure to pay said lease rentals will result in loss of
VOG's right, title and interest to all such lease(s), where lease rentals were
not paid.

 

1.5 VOG shall be the operator of the subject leases in this Agreement. An
Initial Test Well, a 12.000 foot test of the Jurassic-Navajo, Permian Kaibab, is
anticipated to be drilled in the Parowan Project Area no later than June, 2015.

 

2.0 Time is of the essence for this Agreement. All of the terms, covenants.
conditions and provisions hereof shall inure to, be available to and binding
upon the parties hereto, their respective heirs, executors, administrators,
assigns and successors. It is not the purpose or int ention of this agreement to
create, nor shall the same be considered as creating any partnership, commercial
venture, or other usual partnership relation, including joint and collective
liability.

 

3.0 All notices or communications required or permitted under this Agreement
shall be in writing and any notices, communications or delivery hereunder shall
be deemed to have been fully made if hand delivered, or if mailed by registered
or certified mail, postage prepaid, to the address as set forth below:

 

To: Virtus Oil & Gas

1517 San Jacinto Street

Houston, TX 77002

Attn: Mr. Dan Ferris

 

To: Tom Johnson

14252 E. Saratoga Place

Aurora, CO 80015

Attn: Mr. Tom Johnson

2

 

 

 

To: Bill Berryman

11488 W. Radcliffe Drive

Littleton, CO 80127

Attn: Mr. Bill Berryman

 

 

4.0 This Agreement shall be governed by the laws of the State of Colorado,
without regard to rules regarding conflicts of laws; and the parties agree that
proper venue for any disputes rising hereunder shall be in Federal or State
courts located in the State of Colorado.

 

5.0 The waiver or failure of either party to enforce any provision of this
Agreement shall not be construed or considered to be a waiver of any further
breach of such provision or of any other provisions of this Agreement.

 

Please acknowledge your acceptance of this Agreement by signing this Agreement
in the place provided below and returning one fully executed original to TJBB.

 

/s/ Tom Johnson

Tom Johnson     May 7th, 2014

 

/s/ Bill Berryman

Bill Berryman     May 7th, 2014

 

/s/ Dan Ferris

Dan Ferris / Virtus Oil and Gas     May 7th, 2014 

 

 

